—Or*864der unanimously affirmed without costs. Memorandum: In this proceeding pursuant to Family Court Act article 10, respondent appeals from an order of disposition and an order of protection based upon Family Court’s finding that respondent sexually abused his daughter and neglected his son. The appeal from the order of disposition is dismissed because no appeal lies from an order entered upon the parties’ consent (see, Matter of Cherilyn P., 192 AD2d 1084, Iv denied 82 NY2d 652). We reject respondent’s contention that the court erred in directing that the order of protection remain in effect, unless earlier terminated or modified, until each child reaches the age of 18 (see, Matter of Shaun X., 228 AD2d 730, 732). (Appeal from Order of Yates County Family Court, Falvey, J. — Order of Protection.) Present — Green, J. P., Hayes, Wisner, Scudder and Kehoe, JJ.